UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 July 29, 2011 Date of Report (Date of earliest event reported) WSFS Financial Corporation (Exact name of registrant as specified in its charter) Delaware 0-16668 22-2866913 (State or other jurisdiction of incorporation) (SEC Commission File Number) (IRS Employer Identification Number) 500 Delaware Avenue, Wilmington, Delaware (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (302) 792-6000 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act ¨Soliciting material pursuant to Rule 14a-12 under the Exchange Act ¨Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act ¨Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act INFORMATION TO BE INCLUDED IN REPORT Section 8 – Other Events Item 8.01Other Events. On July 29, 2011, the Registrant announced that Mark A. Turner, President and Chief Executive Officer, Stephen A. Fowle, Executive Vice President and Chief Financial Officer and Rodger Levenson, Executive Vice President and Director of Commercial Banking, will be presenting at the Keefe, Bruyette & Woods (KBW) 12th Annual Community Bank Investor Conference on August 2, 2011 at 2:30 P.M. Eastern Daylight Time (EDT) in New York City.A copy of the presentation materials will be available by the close of business on August 1, 2011 on the Investor Relations page of the Registrant’s web site.A copy of the press release is filed herewith as Exhibit 99. Item 9.01Financial Statements and Exhibits (d) Exhibits: 99Press Release Dated July 29, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, hereunto duly authorized. WSFS FINANCIAL CORPORATION Date: July 29, 2011 By: /s/ Stephen A. Fowle Stephen A. Fowle Executive Vice President and Chief Financial Officer
